DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/13/2022 is acknowledged. Regarding the Office action mailed 07/13/2022:
The rejection of claims 1, 13, 14, 36, 38, 46-52, 59 and 65 under 35 USC 102(a)(1) over Van Ness (US 6,361,940) as evidenced by New England Biolabs is withdrawn in view of the amendment to claim 1.
For the same reason, the rejections under 35 USC 103 of:
Claim 1 over Van Ness in view of Chaubron (US 2011/0143962);
Claim 4 over Van Ness in view of Bryant (US 2017/0269114);
Claim 8 over Van Ness in view of Kim (US 2010/0105572);
Claim 11 over Van Ness in view of Brevnov (US 2010/0029925); and
Claim 64 over Van Ness in view of Polansky (US 2004/0023207) are withdrawn.
The rejection of claims 1, 2, 11, 13, 36, 38, 46, 47, 48, 50, 51, 52, 61 and 65 under 35 USC 103 over Cao (US 2010/0021910) in view of Erlich (1991) is maintained and reiterated below.
The rejection of claim 64 under 35 USC 103 over Cao in view of Erlich and Polansky (US 2004/0023207) is maintained and reiterated below.
Applicant’s arguments will be addressed following the rejections.
In addition, new grounds of rejection are set forth below as necessitated by the amendment to claim 1.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 13, 36, 38, 46, 47, 48, 50, 51, 52, 61 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2010/0021910, previously cited) in view of Erlich et al (Science 252(5013): 1643-1651 (1991), previously cited).
Regarding claims 1 and 61, Cao disclosed (paragraph [0012]): “…a method of purifying DNA from a sample…in a microfluidic device…the method comprises: (a) mixing the sample and a lysis buffer in a mixing region of a microfluidic device; (b) selectively lysing the cellular membranes of cells in the sample without lysing the nuclear membranes of cells in a cell lysing region of the microfluidic device to produce intact nuclei from the cells; (c) trapping the intact nuclei from the sample on a membrane in a cell trapping region of the microfluidic device while allowing other components of the sample to flow through the membrane and into a waste collection region of the microfluidic device; (d) lysing the intact nuclei trapped on the membrane; (e) releasing the DNA from the lysed nuclei; and (f) collecting the released DNA in a DNA collection region of the microfluidic device…”.
Cao disclosed (paragraph [0016]): “In some embodiments, the steps of lysing the intact nuclei trapped on the membrane and releasing the DNA from the lysed nuclei comprise flowing an elution buffer over the intact nuclei trapped on the membrane.”
Cao disclosed (paragraph [0017], emphasis provided): “In some embodiments, the elution buffer is a buffer in which the DNA is compatible. In other embodiments, elution buffer comprises a Tris buffer, KCl and a zwitterion. In one embodiment, the zwitterion is betaine, trimethylamine-N-oxide, trimethylamine hydrochloride or trimethylamine bromide. In other embodiments, the elution buffer is an amplification reaction buffer that may contain the non-assay specific amplification reagents. In additional embodiments, the amplification reaction buffer is a PCR buffer that may contain the non-assay specific PCR reagents.”
Regarding claim 11, the method described above comprises multiple purification steps prior to contacting the nucleic acid with trimethylamine HCl: mixing the sample and a lysis buffer, selectively lysing the cellular membranes without lysing the nuclear membranes, trapping the intact nuclei on a membrane in a cell trapping region while allowing other components of the sample to flow through the membrane and into a waste collection region.
Regarding claims 46-48 and 50-52, the structure of trimethylamine HCl meets these limitations, as R1 is H, and R2-R4 are all methyl (a C1, linear alkyl).
While Cao disclosed that the elution buffer could comprise trimethylamine HCl, and while Cao disclosed the elution buffer could be an amplification buffer that contained non-assay specific amplification reagents, Cao did not specifically indicate the non-assay specific amplification reagents included an enzyme (as recited in claim 1), that the contact of the sample nucleic acids with the amine compound and with the enzyme was simultaneous (as recited in claim 2), that the composition comprised one or more nucleotides (as recited in claim 13), that the enzyme was a DNA polymerase (as recited in claim 36), or a thermophilic DNA polymerase as recited in claim 38, or a composition comprising an enzyme for synthesizing a nucleic acid and the compound of formula I.
PCR is a decades-old technique for amplifying nucleic acid sequences. Erlich disclosed features of PCR, which required a DNA polymerase (page 1643, left column): “The annealed primers are then extended on the template strand with a DNA polymerase.” Erlich also disclosed the use of thermophilic DNA polymerase (page 1643, right column): “The initial studies…utilized the Klenow fragment of Escherichia coli DNA polymerase I…The inactivation of this polymerase at high temperatures necessary for strand separation required the addition of enzyme after the denaturation step of each cycle. This rather tedious step was eliminated by the introduction of a thermostable DNA polymerase, the Taq DNA polymerase, isolated from the thermophilic bacterium Thermus aquaticus…”. Erlich also disclosed that nucleotides were also a component of the PCR reaction (sentence spanning pages 1643-1644): “Since then, changes in the PCR conditions such as lower concentrations of dNTP’s and MgCl--2, higher annealing temperatures, and shorter extension times have reduced the misincorporation rate to less than 10-5 per cycle…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to include a thermophilic DNA polymerase and nucleotides in the elution buffer disclosed by Cao, since Cao indicated the elution buffer could comprise non-assay specific amplification reagents, and Taq DNA polymerase and nucleotides were well-known and widely used reagents in the PCR reaction. In doing so, one would have arrived at the invention of claims 1, 2, 11, 13, 36, 38, 46, 47, 48, 50, 51, 52, 61 and 65.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2010/0021910, previously cited) in view of Erlich et al (Science 252(5013): 1643-1651 (1991), previously cited) as applied to claims 1, 2, 11, 13, 36, 38, 46, 47, 48, 50, 51, 52, 61 and 65 above, and further in view of Polansky (US 2004/0023207, previously cited).
The disclosures of Cao and Erlich have been discussed. These references did not disclose or suggest putting the compound and enzyme into a kit.
Polansky disclosed (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to package the reagents suggested by the combined disclosures of Cao and Erlich into a kit to obtain the benefits of kits disclosed by Polansky.

Response to Arguments
Applicant's arguments filed 12/13/2022 have been fully considered but they are not persuasive. Applicant argues that Cao’s teaching of including a zwitterion in the elution buffer and Cao’s teaching of using an elution buffer as an amplification buffer are directed to two separate embodiments. Applicant emphasizes the language “other embodiments” in Cao’s paragraph [0017]. 
Applicant also emphasizes that in Cao’s claims, the claim reciting a zwitterion in the elution buffer (claim 5) and the claim reciting the elution buffer is an amplification buffer (claim 6) are in different lines of claim dependency. 
Applicant also argues that one of ordinary skill in the art would not be motivated by the disclosure of Cao to utilize the elution buffer comprising the zwitterion as an amplification buffer. 
None of these arguments are persuasive.
Cao also disclosed, in discussion prior art techniques at paragraph [0009], “In addition, the current technologies require specific buffers for DNA binding and washing, most of which are not compatible with down stream applications such as PCR.” 
Regarding Cao’s invention, however, Cao disclosed (paragraph [0011], emphasis provided): “The present invention relates to methods and systems for microfluidic DNA sample preparation. More specifically, embodiments of the present invention relate to methods and systems for the isolation of DNA from patient samples on a microfluidic device and use of the DNA for downstream processing, such as performing amplification reactions…”.
One of ordinary skill in the art would have reasonably concluded that the elution buffers taught by Cao, including those containing zwitterion, would be suitable in amplification reactions. 

New Rejections
Claims 1, 13, 14, 36, 38, 46-52, 59 and 65 are rejected 35 U.S.C. 103 as being unpatentable over Van Ness (US 6,361,940, previously cited), as evidenced by The New England Biolabs “DNA Polymerase Selection Chart” (previously cited), in view of Abate (US 2017/0009274), Liu (US 2016/0083786) and Neri (US 2019/0351024).
Regarding claims 1, 13, and 65, Van Ness disclosed (column 15, lines 38-47): “a method of increasing discrimination in a nucleic acid synthesis procedure, comprising: (a) mixing a single-stranded nucleic acid target with an oligonucleotide primer in a solution comprising a hybotrope and a polymerase; (b) annealing the primer to the target at a discriminating temperature; and (c) synthesizing a complementary strand to the target to form a duplex.” Note the “single-stranded nucleic acid target” is the “nucleic acid template” of claim 1, the “oligonucleotide primer” is the “one or more nucleic acid molecules” of claim 13, and the mixture of the “single-stranded nucleic acid target” and the “hybotrope” (further discussed below) is the composition of claim 65.
Van Ness disclosed (column 15, line 51-column 16, line 6, emphasis provided): “Preferably, the method includes using a hybotrope, where the hybotrope may be an ammonium salt. Specific preferred ammonium salt hybotropes of the present invention include, without limitation, bis(2-methoxyethyl)amine acetate, 1-ethylpiperidine acetate, 1-ethylpiperidine trichloroacetate, 1-ethylpiperidine trifluoroacetate, 1-methylimidizole acetate, 1-methylpiperidine acetate, 1-methylpiperidine trichloroacetate, 1-methylpyrrolidine acetate, 1-methylpyrrolidine trichloroacetate, 1-methylpyrrolidine trifluoroacetate, 2-methoxyethylamine acetate, N,N-dimethylcyclohexylamine acetate, N,N-dimethylcyclohexylamine trifluoroacetate, N,N-dimethylcyclohexylamine, N,N-dimethylheptylamine acetate, N,N-dimethylheptylamine acetate, N,N-dimethylhexylamine acetate, N,N-dimethylhexylamine acetate, N,N-dimethylisopropylamine acetate, N-ethylbutylamine acetate, N-ethylbutylamine trifluoroacetate, N,N-dimethylaminobutane trichloroacetate, N,N-dimethylisopropylamine trichloroacetate, triethanolamine acetate, triethylamine acetate, triethylamine trichloroacetate, tripropylamine acetate, and tetraethylammonium acetate.”
The bolded compounds meet the limitations of claims 1, 46-52 and 65 as explained below, but for one difference: in Van Ness, the counterion is acetate, while in the claims, the counterion is chloride. Keep in mind that in the ammonium salt form (which Van Ness explicitly disclosed), the nitrogen would be protonated, thus providing the R1 hydrogen, as well as the positive charge (and accounting for the “hydro” of a hydrochloride salt). Only the amine is shown in the structures below (the counterions acetate and trichloroacetate are not shown, nor is the protonation providing the R1 hydrogen).
N,N-dimethylheptylamine acetate
R1 is H (not shown); R2, R3, R4 are alkyl

    PNG
    media_image1.png
    106
    283
    media_image1.png
    Greyscale

N,N-dimethylhexylamine acetate
R1 is H (not shown); R2, R3, R4 are alkyl

    PNG
    media_image2.png
    111
    254
    media_image2.png
    Greyscale

N,N-dimethylisopropylamine acetate; N,N-dimethylisopropylamine trichloroacetate
R1 is H (not shown); R2, R3, R4 are alkyl

    PNG
    media_image3.png
    205
    240
    media_image3.png
    Greyscale

N-ethylbutylamine acetate; N-ethylbutylamine trifluoroacetate
R1 is H (not shown); R2, R4 are alkyl; R3 is H (shown)

    PNG
    media_image4.png
    113
    232
    media_image4.png
    Greyscale

N,N-dimethylaminobutane trichloroacetate
R1 is H (not shown); R2, R3, R4 are alkyl

    PNG
    media_image5.png
    123
    223
    media_image5.png
    Greyscale

triethylamine acetate; triethylamine trichloroacetate
R1 is H (not shown); R2, R3, R4 are alkyl

    PNG
    media_image6.png
    228
    224
    media_image6.png
    Greyscale

tripropylamine acetate
R1 is H (not shown); R2, R3, R4 are alkyl

    PNG
    media_image7.png
    160
    223
    media_image7.png
    Greyscale

Regarding claim 46, all the amines depicted above have R2 as an alkyl.
Regarding claim 47, all the amines depicted above have R2 as C1-C5 (branched or linear); note that N,N-dimethylheptylamine and N,N-dimethylhexylamine would meet the limitation since, looking at the molecule from the other direction would place the heptyl and hexyl chains at the R4 position.
Regarding claim 48, all the amines depicted above have R2 as C1-C3; note that N,N-dimethylheptylamine, N,N-dimethylhexylamine, N-ethylbutylamine and N,N-dimethylaminobutane would meet the limitation since, looking at the molecule from the other direction would place the larger alkyl chains at the R4 position.
Regarding claim 49, N-ethylbutylamine meets the limitation R3 is H.
Regarding claim 50, all the amines depicted above except N-ethylbutylamine meet the limitation R3 is alkyl, and all the amines depicted above meet the limitation R4 is alkyl.
Regarding claim 51, any of the amines depicted above can be oriented such that the R4 position is a C1-C5 (branched or linear) alkyl.
Regarding claim 52, any of the amines depicted above can be oriented such that the R4 position is a C1-C3 alkyl.
Regarding claims 1, 13, 14, 36 and 38, Van Ness disclosed (column 23, lines 3-6): “In performing PCR with hybotropes, standard PCR conditions are 10 mM Tris-HCl pH 8.3, 50 mM KCl, 1.25 mM MgCl2, 200 µM dNTP's, 0.5% formamide, 5 µM primers, 1/250 dilution of the template, and 1.25 units of TAQ polymerase.” Note the “template” is the “nucleic acid template” of claim 1, the “primers” are the “one or more nucleic acid molecules” of claim 13, the “dNTPs” are the “one or more nucleotides” of claim 13, the “Tris-HCl” is the “one or more buffering salts” of claim 13, and the “MgCl2” is the “one or more cofactors” of claim 13. The “primers” in this case are DNA (as recited in claim 14), since TAQ polymerase cannot use RNA primers (see “DNA Polymerase Selection Chart” from NEB, provided herewith). In addition TAQ polymerase is a DNA polymerase (as recited in claim 36), and moreover a thermophilic DNA polymerase (as recited in claim 38).
Regarding claim 59, Van Ness disclosed (column 57, lines 61-62): “…in general PCR conditions can accommodate 5 mM to 150 mM concentrations of hybotrope or amine-based salts.” Van Ness disclosed a value (150 mM) within the claimed range.

As noted above, the only difference between Van Ness and the claims is that Van Ness used the acetate salt of the amine compounds, rather than the hydrochloride salt. Also, as noted above, the amines in aqueous solution would be protonated, which would account for the “hydro” in a hydrochloride salt (in Van Ness’s acetate salt, the “hydro” comes from the ionizable COOH of the acetic acid).

Abate teaches that both acetate and chloride are counterions found in common PCR buffers; paragraph [1218]: “…common PCR buffers such as Tris-HCL, Tris-Acetate, etc. at concentrations between 10 mM and 100 mM…”.

Moreover, the use hydrochloride as the counterion for amine compounds disclosed by Van Ness was known. For example, Liu teaches a solution of triethylamine/HCl (paragraph [0134]). As another example, Neri teaches a solution of trimethylamine/HCl (paragraph [0253).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute acetate with chloride as the counterion in the amine compounds disclosed by Van Ness, since both were known counterions for these amines, as shown by the collective disclosures of Van Ness, Liu and Neri. Moreover, one would have had a reasonable expectation of success in doing so since both acetate and chloride were buffer counterions in common PCR buffers as disclosed by Abate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ness (US 6,361,940, previously cited) in view of Abate (US 2017/0009274), Liu (US 2016/0083786) and Neri (US 2019/0351024) as applied to claims 1, 13, 14, 36, 38, 46-52, 59 and 65 above, and further in view of Chaubron (US 2011/0143962, previously cited).
The disclosure of Van Ness has been discussed. Van Ness did not disclose or suggest contacting the nucleic acid target with the primers, the hybotrope, the polymerase and other components of the PCR reaction “simultaneously”.
Chaubron disclosed (paragraph [0175]): “The PCR method is performed in a fashion where all of the reagents are added simultaneously, in one step.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to combine the reagent components of Van Ness’s PCR reaction in a simultaneous fashion, as it was known to combine PCR reagents simultaneously as exemplified by Chaubron. This represents nothing more than applying what was known to do in one PCR reaction to another PCR reaction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ness (US 6,361,940, previously cited) in view of Abate (US 2017/0009274), Liu (US 2016/0083786) and Neri (US 2019/0351024) as applied to claims 1, 13, 14, 36, 38, 46-52, 59 and 65 above, and further in view of Bryant et al (US 2017/0269114, previously cited).
The disclosure of Van Ness has been discussed. Van Ness did not disclose or suggest that the polymerase used in the method was “in a stabilized formulation for long-term storage”.
Bryant disclosed (paragraph [0096]): “…assay reagents include one or more nucleic acid amplification reagents selected from amplification primers…, a thermostable polymerase, a cofactor (e.g., Mg2+) for the polymerase, a buffer suitable for the assay, and/or the like…In certain aspects, the reagents loaded into the system are lyophilized. Lyophilized reagents have the advantage of being storage stable, such that lyophilized reagents loaded into the system are stable for extended periods of time, e.g., 30 days or more.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use lyophilized amplification reagents, including the polymerase, when practicing Van Ness’s method in order to obtain the advantage of long term storage discussed by Bryant. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ness (US 6,361,940, previously cited) in view of Abate (US 2017/0009274), Liu (US 2016/0083786) and Neri (US 2019/0351024) as applied to claims 1, 13, 14, 36, 38, 46-52, 59 and 65 above, and further in view of Kris et al (US 2010/0105572, previously cited).
The disclosure of Van Ness has been discussed. Van Ness did not disclose or suggest the presence of magnetic beads in the PCR reaction.
Kris disclosed (paragraph [0130]): “one or both of the PCR primers which are used to amplify a target can comprise a chemical modification which allows the resulting PCR product to attach, specifically or non-specifically, to a solid support…Methods for generating oligonucleotides comprising such chemical modifications are routine and conventional in the art. A PCR product comprising such a modified primer can be attached to any desired support, including…a bead (e.g., a non-magnetic or magnetic bead)…Of course, a PCR primer can also be attached to a support before a PCR reaction is initiated. Several cycles of PCR can be repeated without washing but with an excess of bound primer, so that the resulting PCR product remains attached to the support. The attachment of an amplified target sequence to a support can facilitate the washing (or purification) of the target...”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Van Ness by using primers attached to beads, including magnetic beads, to facilitate washing and purification of the resulting PCR product, as disclosed by Kris.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ness (US 6,361,940, previously cited) in view of Abate (US 2017/0009274), Liu (US 2016/0083786) and Neri (US 2019/0351024) as applied to claims 1, 13, 14, 36, 38, 46-52, 59 and 65 above, and further in view of Brevnov et al (US 2010/0029925, previously cited).
The disclosure of Van Ness has been discussed. Van Ness did not disclose or suggest that the nucleic acid used in the PCR reaction was “purified” prior to contacting with the polymerase, hybotrope and other components of the PCR reaction.
Brevnov disclosed methods for extraction of DNA (see title, e.g.). Brevnov disclosed (paragraph [0051]): “The exemplary results described in the Examples herein illustrate the various advantages of the nucleic acid extraction and purification methods of the present teachings, which include but are not limited to providing a nucleic acid (e.g., genomic DNA) preparation that…is free of detectable inhibitors of downstream applications, such as PCR amplification…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Van Ness by purifying the nucleic acid to be subjected to PCR to obtain the advantage of removing inhibitors that could affect the PCR reaction.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ness (US 6,361,940, previously cited) in view of Abate (US 2017/0009274), Liu (US 2016/0083786) and Neri (US 2019/0351024) as applied to claims 1, 13, 14, 36, 38, 46-52, 59 and 65 above, and further in view of Polansky (US 2004/0023207, previously cited).
The disclosure of Van Ness has been discussed. Van Ness did not disclose or suggest putting the compound and enzyme into a kit.
Polansky disclosed (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to package the reagents (hybotropes, polymerase, primers, etc.) into a kit to obtain the benefits of kits disclosed by Polansky.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637